            Case 2:19-cv-05093-GEKP Document 2 Filed 11/14/19 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DARRELL JOHNSON,
    Petitioner,

                      v.                             CIVIL ACTION NO. 19-CV-5093

SUPT. LEE ESTOCK, et al.,
      Respondents.

                                            ORDER

       AND NOW this            J   ~ November, 2019, IT IS ORDERED that:
       1.      The above captioned case is REFERRED to the Honorable Lynne A. Sitarski,

United States Magistrate Judge, for a Report and Recommendation;

       2.      Pursuant to Local Civil Rule 72.1.IV(c), all issues and evidence shall be presented

to the United States Magistrate Judge, and that new issues and evidence shall not be raised after

the filing of the Report and Recommendation if they could have been presented to the United

States Magistrate Judge; and

       3.      The Clerk of Court shall provide the District Attorney's Office of Philadelphia

County with a copy of the petition.



                                             BY THE COURT:
